DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,672,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zieher (USPGPUB 2009/0120042).
 	Regarding claim 1, Zieher discloses a method for controlling a system for loading at least one type of medicament according to at least one prescription order, the method comprising:
providing a tray (3 or 51), the tray having walls defining plural cells (10) arranged in a pattern, each cell having an upper opening (see Figure 5 or Figure 9);
docking the tray (3 or 51) in a docking station (see Figure 3 or Figure 9);
providing a controller (43-45) operatively associated with the docking station and with visible information sources (13), the visible information sources configured to generate visible information indicating at least yes (see “light up each nest” in paragraph [0035]) and no (see “turn off the lighted light” in paragraph [0035]) states such that the visible information is viewable proximate the cells of the tray;
via the controller, generating with the visible information sources the visible information such that the yes state information is visible proximate one or more cells of the tray into which a medicament is to be loaded (see paragraph [0035]);
loading the medicament into the one or more cells proximate the yes state information through the upper opening of the cell (see paragraph [0035]);
detecting the loading of the medicament into the one or more cells by at least one sensor (12) associated with the one or more cells (see paragraph [0035]); and
repeating the generating, loading, and detecting steps until all required medicaments are loaded into the cells of the tray (see paragraphs [0035]-[0036]).
	Regarding claim 4, Zieher discloses the method of clam 1 wherein the pattern of cells in the tray (51) is compatible with an arrangement of cells in a blister package (3). 
	Regarding claim 5, Zieher discloses the method of claim 4 wherein the tray holds at least one blister package with the cells of the at least one blister package nested within the cells of the tray (see Figures 9-10).
	Regarding claim 6, Zieher discloses the method of claim 1 further comprising the step of generate a signal in response to the detecting by the at least one sensor (see paragraphs [0010] and [0035]).
	Regarding claim 7, Zieher discloses the method of clam 6 wherein the signal is generated in response to an error in loading the medicament into an incorrect cell of the tray (see paragraph [0010]).
	Regarding claim 8, Zieher discloses the method of claim 6, wherein the signal is generated in response to an incorrect number of medicaments being loaded into a cell of the tray (see paragraph [0010]).
	Regarding claim 9, Zieher discloses the method of claim 1 further comprising creating a record of loading of the tray (see paragraph [0017]).
	Regarding claim 10, Zieher discloses the method of clam 9 wherein the record comprises information provided by the at least one sensor tray (see paragraphs [0017] and [0035]).
	Regarding claim 11, Zieher discloses the method of claim 6 wherein the signal comprises a visible change in the visible information source (see “light up…turn off” in paragraph [0035]).
	Regarding claim 12, Zieher discloses the method of claim 11 wherein the visible information sources comprises LEDs (see paragraph [0010]).
	Regarding claim 13, Zieher discloses the method of claim 12 wherein the change in the visible information source comprises a change in state of the LED (see “light up…turn off” in paragraph [0035]).
	Regarding claim 16, Zieher discloses the method of claim 8 wherein the error that is detected is a greater quantity of medicament is deposited in a cell and the signal generated is an overcount warning (see paragraph [0010]).
	Regarding claim 17, Zieher discloses the method of claim 8 wherein the error that is detected is fewer than the expected quantity of medicament is deposited in a cell and the signal generated is an undercount warning (see “the prescribed weight is not present” in paragraph [0017]).
	Regarding claim 18, Zieher discloses the method of clam 1, further comprising the step of receiving prescription information for the at least one prescription order identifying a medicament to be loaded into the tray (see paragraph [0040]), the receiving step being performed prior to the generating step (see paragraphs [0017] and [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieher (USPGPUB 2009/0120042) as applied to claims 1, 4-13, and 16-18 above, and further in view of KIM (USPGPUB 2003/0057231).
	Regarding claim 2, Zieher discloses the method of claim 1 wherein the tray is a portable medicament holder for transferring medicaments from the docking station to a machine (see paragraph [0018]). However, he does not disclose an automatic dispensing machine. Kim discloses an automatic dispensing machine (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Zieher by including an automatic dispensing machine, as disclosed by Kim, for the purpose of providing a removable to load a base tray in a tablet dispensing and packaging system (see paragraph [0008]).
	Regarding claim 3, Zieher in view of Kim disclose the method of claim 2. Furthermore, Zieher et al. discloses a method further comprising removing the tray from the docking station and placing the tray in machine (see paragraph [0018]).
Furthermore, Kim disclose a method further comprising placing the tray in the automatic dispensing machine (see paragraph [0008]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Zieher by including a step further comprising placing the tray in the automatic dispensing machine, as disclosed by Kim, for the purpose of providing a removable to load a base tray in a tablet dispensing and packaging system (see paragraph [0008]).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieher (USPGPUB 2009/0120042) as applied to claims 1, 4-13, and 16-18 above, and further in view of Yuyama et al. (USP 9,626,822).
	Regarding claim 14, Zieher discloses the method of claim 12. However, he does not disclose a method wherein the LEDs are multi-colored. Yuyama et al. disclose a method wherein the LEDs are multi-colored (see column 8 lines 40-58). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Zieher by including a step wherein the LEDs are multi-colored, as disclosed by Yuyama et al., for the purpose of providing a manual medicine receiving portion color LEDS which correspond to prescription loading instructions (see column 8 lines 40-58).
	Regarding claim 15, Zieher in view of Yuyama et al. disclose the method of claim 14. Furthermore, Yuyama et al. disclose a wherein the change in the visible information source comprises a change in the color of the LED (see column 8 lines 40-58). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Zieher by including a step wherein the change in the visible information source comprises a change in the color of the LED, as disclosed by Yuyama et al., for the purpose of providing a manual medicine receiving portion color LEDS which correspond to prescription loading instructions (see column 8 lines 40-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
10/25/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655